Case 0:20-cv-61113-WPD Document 18-1 Entered on FLSD Docket 06/25/2020 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

       CODY BARNETT, et al.,

            Plaintiffs/Petitioners,                       Case No. 0:20-cv-61113-WPD

             v.

       GREGORY TONY,

             Defendant/Respondent.
                                                      /

                         [PROPOSED] ORDER GRANTING PLAINTIFFS’
                        MOTION FOR TEMPORARY RESTRAINING ORDER

            Plaintiffs’ Motion for Temporary Restraining Order is GRANTED.

            1.     It is ORDERED that members of the Medically Vulnerable and Disability

                   Subclasses shall be enlarged through the following mechanism:

                   a.      Within 24 hours of this order, Defendant shall provide the Court with a list

                           of all members of the Medically Vulnerable and Disability Subclasses,1

                           including each individual’s (i) age, (ii) medical history, and (iii) criminal

                           history.



   1
    The “Medically Vulnerable” Subclasses are defined as all current and future detainees age 50
   and above, as well as all current and future persons detainees of any age with impaired
   immunity, including chronic diseases and health conditions such as (a) lung disease, (b) heart
   disease, (c) chronic liver or kidney disease (including hepatitis and dialysis patients), (d)
   diabetes, (e) hypertension, (f) compromised immune systems (such as from cancer, HIV, or
   autoimmune disease), (g) blood disorders (including sickle cell disease), (h) developmental
   disability, (i) severe mental illness, (j) severe obesity, and/or (k) moderate to severe asthma.
   The “Disability” Subclasses are defined as all current and future detainees with a disability that
   substantially limits one or more of their major life activities and who are at an increased risk
   being severely ill and/or dying from COVID-19 due to their disability or any medical treatment
   necessary to treat their disability. The Disability Subclasses include everyone in the Medically
   Vulnerable subclasses except those who are medically vulnerable solely because of age or
   obesity. All other members of the Medically Vulnerable Subclasses are also members of the
   Disability Subclasses and are protected by the Constitution as well as disability rights laws.
Case 0:20-cv-61113-WPD Document 18-1 Entered on FLSD Docket 06/25/2020 Page 2 of 13




               b.     Within five days of the Court’s order, Defendant shall provide any

                      objections to the release of any individual member of the Medically

                      Vulnerable and Disability Subclasses.

               c.     Within one week of the Court’s order, any member of the Medically

                      Vulnerable and Disability Subclasses against whom a good faith objection

                      has not been tendered shall be released into home confinement, without

                      monetary bond, until further order of the Court.

               d.     The Court shall establish procedures for expedited hearings at which

                      Defendant shall show cause for why specific members of the Medically

                      Vulnerable Class and Disability Subclasses should continue to be detained

                      at the Broward County Jail.

         2.    It is further ORDERED that, pursuant to Federal Rule of Evidence 706, the Court

               appoints __________________ to prepare and submit to the Court by

               ________________, 2020, a plan that outlines:

               a.     housing and/or public support plan for any Class or Subclass Members

                      due to be released whose testing confirms have been exposed to or

                      infected with COVID-19 and who do not readily have a place to self-

                      isolate for the CDC-recommended period of time (currently 14 days).

               b.     A COVID-19 housing plan that maximizes the use of all potential space to

                      house prisoners (including currently unused space or facilities that can be

                      repurposed for this purpose) to be implemented at the Broward County

                      Jail and such other spaces or facilities that may be identified elsewhere.

         3.    It is further ORDERED that Defendant must:
Case 0:20-cv-61113-WPD Document 18-1 Entered on FLSD Docket 06/25/2020 Page 3 of 13




               a.    Regularly and systematically educate class members, in a manner

                     adequate for class members with low literacy or for whom English is not

                     their primary language, of (i) all symptoms of COVID-19 infection, (ii)

                     techniques for preventing transmission of COVID-19, including social

                     distancing and proper use of masks, cleaning and hygiene procedures and

                     supplies, and (iii) jail policies and procedure concerning the prevention of

                     COVID-19 transmission.

               b.    Conduct temperature checks, and full verbal screening for COVID-19

                     symptoms or prior contact with infected individuals, of everyone booked

                     or transferred into the Broward County Jail upon their entry or re-entry.

               c.    Cohort all new entrants into the Broward County Jail for a minimum

                     period of 14 days in accordance with CDC guidelines, and monitor them

                     for possible COVID-19 infection by conducting twice daily symptom

                     screening and temperature checks.

               d.    Adopt all reasonable measures to enable social distancing of six feet or

                     more between detainees at all times, including by: (i) housing detainees in

                     existing unused cells, units and other facilities to the greatest extent

                     practicable, prioritizing single-person cells for members of the Medically

                     Vulnerable and Disability Subclasses, and detainees who display

                     symptoms of COVID-19 infection; and (ii) laying out tape markers at six-

                     feet increments in areas where persons are required to line up or

                     congregate for medications, security searches of cells and housing units,

                     recreation and food service.
Case 0:20-cv-61113-WPD Document 18-1 Entered on FLSD Docket 06/25/2020 Page 4 of 13




               e.    House members of the Medically Vulnerable and Disability Subclasses in

                     individual cells in separate housing units, and not in cells or on tiers with

                     other detainees, including those who have tested positive or are

                     symptomatic.

               f.    House symptomatic persons in individual cells in separate housing units,

                     and not in cells or on tiers with other non-positive or symptomatic

                     persons.

               g.    Provide class members with (i) new single-use masks on a daily basis, or

                     (ii) reusable cloth masks and sufficient supplies to allow those cloth masks

                     to be properly sanitized daily.

               h.    Provide ready access to and free-of-charge cleaning, disinfecting and

                     hygiene equipment and supplies (including, liquid soap, disinfectant,

                     paper towels, and hand sanitizer with at least 60 percent alcohol).

               i.    Require all staff to wash and dry their hands with soap and water and

                     paper towels, or that they use hand sanitizer containing at least 60%

                     alcohol frequently, or instead, wear gloves and change them both before

                     and after making physical contact with anyone.

               j.    Provide staff with face masks and other personal protective equipment and

                     supplies appropriate to their duties in the Jail as recommended by CDC

                     Guidelines, including N95 masks, gloves and coveralls for those working

                     in units with detainees who have tested positive or who are symptomatic.

               k.    Offer universal COVID-19 testing of all class members and Jail staff, and

                     immediate testing of any individual displaying COVID-19 symptoms,
Case 0:20-cv-61113-WPD Document 18-1 Entered on FLSD Docket 06/25/2020 Page 5 of 13




                     prioritizing members of the Medically Vulnerable and Disability

                     Subclasses, new entrants into the Broward County Jail, anyone who

                     reports or is otherwise identified as having symptoms of COVID-19

                     infection, and any class member ordered released, before their release.

               l.    Conduct twice daily full symptom screening, temperature checks and

                     pulse-oxygenation testing for all members of the Medically Vulnerable

                     and Disability Subclasses, if any of them are not released, and if they are

                     not, conduct symptom screening and temperature checks during their

                     healthcare appointments.

               m.    Conduct contact tracing in accordance with CDC guidelines to identify

                     anyone who came into contact with someone who tests positive or is

                     symptomatic.

               n.    Have trained personnel clean common areas including day rooms, dining

                     areas and shower rooms shared by detainees at least once every 4 hours

                     during morning and afternoon shifts, from 7 a.m. to 11 p.m., and wipe

                     down with disinfectant, any shared equipment in those common areas,

                     including phones, kiosks, and video visitation modules, every time they

                     are used.

               o.    Suspend and waive all co-pays and charges for medical/sick calls,

                     grievances, or other requests to see a healthcare provider, as well as any

                     medical treatment during the COVID-19 pandemic.

               p.    Ensure that everyone who is infected with COVID-19, or who is exposed

                     to infected persons, is monitored for infection and receives adequate
Case 0:20-cv-61113-WPD Document 18-1 Entered on FLSD Docket 06/25/2020 Page 6 of 13




                          medical care, and where appropriate, medically isolated in accordance

                          with CDC guidelines, including access to showers, recreation, mental

                          health services, reading materials, phone and video visitation,

                          communications with counsel, and personal property.

           4.      It is further ORDERED that a hearing on Plaintiffs’ motion for a preliminary

                   injunction is set for ________________, 2020.

           This Temporary Restraining Order is valid for a limited period of 14 days or until further

    order of this Court, and the Court’s ruling is subject to change based on a more fully developed

    record at preliminary injunction proceedings.



   DONE AND ORDERED in Chambers at ___________________________________, Florida, this

   ___ day of ______ 2020.




                                                      United States District Judge
Case 0:20-cv-61113-WPD Document 18-1 Entered on FLSD Docket 06/25/2020 Page 7 of 13




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

       CODY BARNETT, et al.,

            Plaintiffs/Petitioners,                      Case No. 0:20-cv-61113-WPD

             v.

       GREGORY TONY,

             Defendant/Respondent.
                                                     /

                         [PROPOSED] ORDER GRANTING PLAINTIFFS’
                           MOTION FOR PRELIMINARY INJUNCTION

            For the reasons explained in the attached opinion, the Court finds that the preliminary

   injunctive relief requested by Plaintiffs is narrowly drawn, extends no further than necessary to

   correct the harm this Court finds requires preliminary relief, and is the least intrusive means

   necessary to correct the harm. 18 U.S.C. § 3626(a)(2). Further, this Court has reached its

   conclusion after giving substantial weight to any possible adverse impact on public safety and

   the operation of the criminal legal system that could possibly be caused by preliminary relief. Id.

   And the preliminary injunctive relief accords with comity principles embodied in 18 U.S.C. §

   3626(a)(1)(B).

            Plaintiffs’ Motion for a preliminary injunction is GRANTED.

            5.      It is ORDERED that members of the Medically Vulnerable and Disability

                    Subclasses shall be enlarged through the following mechanism:

                    a.     Within 24 hours of this order, Defendant shall provide the Court with a list

                           of all members of the Medically Vulnerable and Disability Subclasses,2


   2
    The “Medically Vulnerable” Subclasses are defined as all current and future detainees age 50
   and above, as well as all current and future persons detainees of any age with impaired
   immunity, including chronic diseases and health conditions such as (a) lung disease, (b) heart
Case 0:20-cv-61113-WPD Document 18-1 Entered on FLSD Docket 06/25/2020 Page 8 of 13




                          including each individual’s (i) age, (ii) medical history, and (iii) criminal

                          history.

                  b.      Within five days of the Court’s order, Defendant shall provide any

                          objections to the release of any individual member of the Medically

                          Vulnerable and Disability Subclasses.

                  c.      Within one week of the Court’s order, any member of the Medically

                          Vulnerable and Disability Subclasses against whom a good faith objection

                          has not been tendered shall be released into home confinement, without

                          monetary bond, until further order of the Court.

                  d.      The Court shall establish procedures for expedited hearings at which

                          Defendant shall show cause for why specific members of the Medically

                          Vulnerable Class and Disability Subclasses should continue to be detained

                          at the Broward County Jail.

          6.      It is further ORDERED that, pursuant to Federal Rule of Evidence 706, the Court

                  appoints __________________ to prepare and submit to the Court by

                  ________________, 2020, a plan that outlines:




   disease, (c) chronic liver or kidney disease (including hepatitis and dialysis patients), (d)
   diabetes, (e) hypertension, (f) compromised immune systems (such as from cancer, HIV, or
   autoimmune disease), (g) blood disorders (including sickle cell disease), (h) developmental
   disability, (i) severe mental illness, (j) severe obesity, and/or (k) moderate to severe asthma.
   The “Disability” Subclasses are defined as all current and future detainees with a disability that
   substantially limits one or more of their major life activities and who are at an increased risk
   being severely ill and/or dying from COVID-19 due to their disability or any medical treatment
   necessary to treat their disability. The Disability Subclasses include everyone in the Medically
   Vulnerable subclasses except those who are medically vulnerable solely because of age or
   obesity. All other members of the Medically Vulnerable Subclasses are also members of the
   Disability Subclasses and are protected by the Constitution as well as disability rights laws.
Case 0:20-cv-61113-WPD Document 18-1 Entered on FLSD Docket 06/25/2020 Page 9 of 13




               a.    housing and/or public support plan for any Class or Subclass Members

                     due to be released whose testing confirms have been exposed to or

                     infected with COVID-19 and who do not readily have a place to self-

                     isolate for the CDC-recommended period of time (currently 14 days).

               b.    A COVID-19 housing plan that maximizes the use of all potential space to

                     house prisoners (including currently unused space or facilities that can be

                     repurposed for this purpose) to be implemented at the Broward County

                     Jail and such other spaces or facilities that may be identified elsewhere.

         7.    It is further ORDERED that Defendant must:

               a.    Regularly and systematically educate class members, in a manner

                     adequate for class members with low literacy or for whom English is not

                     their primary language, of (i) all symptoms of COVID-19 infection, (ii)

                     techniques for preventing transmission of COVID-19, including social

                     distancing and proper use of masks, cleaning and hygiene procedures and

                     supplies, and (iii) jail policies and procedure concerning the prevention of

                     COVID-19 transmission.

               b.    Conduct temperature checks, and full verbal screening for COVID-19

                     symptoms or prior contact with infected individuals, of everyone booked

                     or transferred into the Broward County Jail upon their entry or re-entry.

               c.    Cohort all new entrants into the Broward County Jail for a minimum

                     period of 14 days in accordance with CDC guidelines, and monitor them

                     for possible COVID-19 infection by conducting twice daily symptom

                     screening and temperature checks.
Case 0:20-cv-61113-WPD Document 18-1 Entered on FLSD Docket 06/25/2020 Page 10 of 13




               d.    Adopt all reasonable measures to enable social distancing of six feet or

                     more between detainees at all times, including by: (i) housing detainees in

                     existing unused cells, units and other facilities to the greatest extent

                     practicable, prioritizing single-person cells for members of the Medically

                     Vulnerable and Disability Subclasses, and detainees who display

                     symptoms of COVID-19 infection; and (ii) laying out tape markers at six-

                     feet increments in areas where persons are required to line up or

                     congregate for medications, security searches of cells and housing units,

                     recreation and food service.

               e.    House members of the Medically Vulnerable and Disability Subclasses in

                     individual cells in separate housing units, and not in cells or on tiers with

                     other detainees, including those who have tested positive or are

                     symptomatic.

               f.    House symptomatic persons in individual cells in separate housing units,

                     and not in cells or on tiers with other non-positive or symptomatic

                     persons.

               g.    Provide class members with (i) new single-use masks on a daily basis, or

                     (ii) reusable cloth masks and sufficient supplies to allow those cloth masks

                     to be properly sanitized daily.

               h.    Provide ready access to and free-of-charge cleaning, disinfecting and

                     hygiene equipment and supplies (including, liquid soap, disinfectant,

                     paper towels, and hand sanitizer with at least 60 percent alcohol).
Case 0:20-cv-61113-WPD Document 18-1 Entered on FLSD Docket 06/25/2020 Page 11 of 13




               i.    Require all staff to wash and dry their hands with soap and water and

                     paper towels, or that they use hand sanitizer containing at least 60%

                     alcohol frequently, or instead, wear gloves and change them both before

                     and after making physical contact with anyone.

               j.    Provide staff with face masks and other personal protective equipment and

                     supplies appropriate to their duties in the Jail as recommended by CDC

                     Guidelines, including N95 masks, gloves and coveralls for those working

                     in units with detainees who have tested positive or who are symptomatic.

               k.    Offer universal COVID-19 testing of all class members and Jail staff, and

                     immediate testing of any individual displaying COVID-19 symptoms,

                     prioritizing members of the Medically Vulnerable and Disability

                     Subclasses, new entrants into the Broward County Jail, anyone who

                     reports or is otherwise identified as having symptoms of COVID-19

                     infection, and any class member ordered released, before their release.

               l.    Conduct twice daily full symptom screening, temperature checks and

                     pulse-oxygenation testing for all members of the Medically Vulnerable

                     and Disability Subclasses, if any of them are not released, and if they are

                     not, conduct symptom screening and temperature checks during their

                     healthcare appointments.

               m.    Conduct contact tracing in accordance with CDC guidelines to identify

                     anyone who came into contact with someone who tests positive or is

                     symptomatic.
Case 0:20-cv-61113-WPD Document 18-1 Entered on FLSD Docket 06/25/2020 Page 12 of 13




                   n.     Have trained personnel clean common areas including day rooms, dining

                          areas and shower rooms shared by detainees at least once every 4 hours

                          during morning and afternoon shifts, from 7 a.m. to 11 p.m., and wipe

                          down with disinfectant, any shared equipment in those common areas,

                          including phones, kiosks, and video visitation modules, every time they

                          are used.

                   o.     Suspend and waive all co-pays and charges for medical/sick calls,

                          grievances, or other requests to see a healthcare provider, as well as any

                          medical treatment during the COVID-19 pandemic.

                   p.     Ensure that everyone who is infected with COVID-19, or who is exposed

                          to infected persons, is monitored for infection and receives adequate

                          medical care, and where appropriate, medically isolated in accordance

                          with CDC guidelines, including access to showers, recreation, mental

                          health services, reading materials, phone and video visitation,

                          communications with counsel, and personal property.

           This Preliminary Injunction shall automatically expire 90 days from its entry, on

    __________, 2020. 18 U.S.C. § 3626(a)(2). Therefore, Defendants must show cause why the

    preliminary injunction should not be converted into a permanent injunction at least seven days

    before the preliminary injunction expires, or ______________, 2020. No extensions of time will

    be given.

           The Court further sets a hearing for ______ ___, 2020 at ____________ to consider

    whether this Order has remedied the ongoing violations of the Plaintiffs’ and the purported

    class’s Eighth and Fourteenth Amendment rights. See 18 U.S.C. § 3626(a)(3)(A). If this Order
Case 0:20-cv-61113-WPD Document 18-1 Entered on FLSD Docket 06/25/2020 Page 13 of 13




    has failed to remedy the deprivation of these federal rights, the Court shall compose a three-

    judge court to consider whether a prison release order shall be entered. See 18 U.S.C. §

    3626(a)(3)(A); 28 U.S.C. § 2284.



   DONE AND ORDERED in Chambers at ___________________________________, Florida, this

   ___ day of _____ 2020.




                                                      United States District Judge
